DETAILED ACTION
Notice to Applicant
This communication is in response to the amendment filed March 8, 2022.  Claims 16 – 18 are amended.  Claims 1 – 15 were previously cancelled.  Claims 16 – 18 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 16 – 18 are drawn to a method, which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claim 16 recites organizing medical and pharmacy claims made under an employer’s health plan or other related programs in tables; organizing said employer’s human resource records or other related records relating to employee absences, job categories and payroll in tables; identifying a distinct root diagnosis for each employee’s organized medical and pharmacy claims; grouping together all said employees’ claims related to a root diagnosis over an entire continuum of care for each identified root diagnosis; identifying absences related to each identified root diagnosis of each employee by juxtaposing the dates for all employee’s claims grouped under each corresponding root diagnosis against employee absence records; determining a value for the identified absences of each employee at each employee’s corresponding pay rate or a normalized rate; combining for each root diagnosis of each employee all medical and pharmacy claims and absence costs; determining a risk score for each employee using age, gender, disease and pharmaceutical data contained in the organized claims and/or human resource records; creating a numerical job factor for each employee based on each corresponding employee’s job category; organizing the healthcare providers in tables; allocating to each provider in said tables that filed a claim grouped with an employee’s root diagnosis both: (1) each provider’s claims grouped with a particular root diagnosis and related absence costs, and (2) all downstream claims and related absence costs determined from direct and indirect referrals of an employee for a particular root diagnosis made by a corresponding provider to other providers; sorting the organized providers into four categories: (1) Primary Care Physicians (PCPs), (2) Non-Surgeon Specialists, (3) Surgeons, and (4) Institutions; determining, for each organized provider, an average risk and job adjusted cost to treat , (2) for PCPs a list of the optimal surgeons, specialists and institutions for a particular root diagnosis, and (3) for an employer’s employees and their dependents displays all optimal providers, including PCPs.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by directing a patient to the Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “searching in a computing environment for healthcare providers”, “presenting a system of visual searching on a computer screen for a user”, “a user-facing search engine”, “drop-down menus”, and “the search engine displays all data, including configurations in various dashboards and reports” are additional elements that are recited at a high level of 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 17 – 18 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to 

Response to Arguments
Applicant's arguments filed March 8, 2022 have been fully considered but they are not persuasive. The Applicant's arguments will be addressed in the order in which they were presented.
Claim Rejections - 35 USC § 101
The Examiner submits a new 101 rejection has been applied to claims 16 – 18 based upon the amendment submitted March 8, 2022 as detailed above.  

Claim Rejections - 35 USC § 103
The prior art rejections were withdrawn in the Office Action dated January 10, 2018.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626